Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2019 and 12/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Please be consistent and change "the bag-shaped insulating film” in claim 1 to --the insulating film--;
In line 21 of claim 1, after “of the two”, please delete “P” and change to --R--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “the bottom-side R portion of the two P portions of the flat wound electrode body” is unclear as to what the two P portions are. Therefore, the two P portions render the claim indefinite. 
There is insufficient antecedent basis for this limitation "the two P portions" in in line 21 of the claim.
For the purpose of examination, Examiner interprets "the two P portions" as --the two R portions--.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamafuku et al. (“Yamafuku”, US 2015/0357670 A1, disclosed in IDS) in view of Kim (US 2006/0099504 A1, disclosed in IDS).
Regarding claim 1, Yamafuku teaches a nonaqueous electrolyte secondary battery (Yamafuku, Title, Fig. 1, [0051], e.g., nonaqueous electrolyte secondary battery) comprising: 
a flat wound electrode body (electrode assembly 2) that is formed by making an elongated positive electrode (strip-like positive electrode 23) and an elongated 

    PNG
    media_image1.png
    770
    671
    media_image1.png
    Greyscale

a nonaqueous electrolytic solution (Yamafuk, [0058], e.g., electrolyte solution is a nonaqueous electrolyte solution); 
a quadrilateral battery case (case 3) that accommodates the flat wound electrode body (electrode assembly 2) and the nonaqueous electrolytic solution (Yamafuk, Figs. 1, 4-6 and 10-11, [0058], e.g., case 3 (a quadrilateral battery case, see Figs. 1, 4-6 and 10-11) stores an electrolyte solution in an inner space 33 together with the electrode assembly 2; electrolyte solution is a nonaqueous electrolyte solution); and 
an insulating film (insulating member 6) that electrically insulates the flat wound electrode body (electrode assembly 2) and the quadrilateral battery case (case 3) from each other, is formed into a bag shape corresponding to a shape of the flat wound electrode body (electrode assembly 2), and is arranged between an inner wall of the quadrilateral battery case (case 3) and the flat would electrode body (electrode assembly 2) such that an entire surface of a bottom-side R portion of the two R portions of the flat wound electrode body (electrode assembly 2), which faces a bottom surface of the quadrilateral battery case (case 3), and an inside of the bag-shaped insulating film (insulating member 6), which faces the bottom-side R portion of the two R portions of the flat wound electrode body (electrode assembly 2), are joined to each other (Yamafuk, Figs. 4-5 and 10 (please also see annotated figure 5 below), [0083], e.g., an insulating member 6 (insulating film) which insulates the electrode assembly 2 and the case 3 from each other; insulation cover 6 is made of a material having insulation property; insulation cover 6 is formed of a sheet-like member; insulation cover 6 is made of a resin such as polypropylene (an electrically insulating material); insulation cover 6 is formed into a bag shape; insulation cover 6 covers side surfaces of the electrode assembly 2 (planar regions of a peripheral surface of the electrode assembly 2 which face the barrel portion 312 of the case body 31) and a bottom surface of the electrode assembly 2 (a curved region of the peripheral surface of the electrode assembly 2 which faces the closed portion 311 of the case body 31); (as shown in the annotated figure 5 below, an entire surface of the bottom-side R portion of the two R portions of the flat wound electrode body (electrode assembly 2), which faces a bottom surface of the quadrilateral battery case (case 3), and an inside of the 

    PNG
    media_image2.png
    770
    503
    media_image2.png
    Greyscale

Yamafuk does not teach wherein the entire surface of the bottom-side R portion of the two P portions of the flat wound electrode body and the inside of the bag-shaped insulating film which faces the bottom-side R portion of the two R portions of the flat wound electrode body are joined to each other through an adhesive member or a bonding member.
However, Kim teaches a battery comprising insulation tape 127 (insulation film) glued (the glue which is being interpreted an adhesive member or a bonding member; if it refers to the insulation tape being an adhesive tape, then the adhesive coating on the tape/insulation material is being interpreted as an adhesive member or a bonding member and the tape/insulation material is being interpreted as insulation film) to the short sides 122 (R portion) of the electrode assembly 120 (flat wound electrode body) (Kim, Title, Fig. 8 (see annotated figure 8 below), [0047]).

    PNG
    media_image3.png
    850
    609
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the entire surface of the bottom-side R portion of the two P portions of the flat wound electrode body and the inside of the bag-shaped insulating film which faces the bottom-side R portion of the two R portions of the flat wound electrode body are joined to each other through an adhesive member or a bonding member, for the purpose of preventing electrode assembly from floating (Kim, [0047]).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamafuku et al. (“Yamafuku”, US 2015/0357670 A1, disclosed in IDS) in view of Yun (US 2013/0330586 A1).
Regarding claim 1, Yamafuku teaches a nonaqueous electrolyte secondary battery (Yamafuku, Title, Fig. 1, [0051], e.g., nonaqueous electrolyte secondary battery) comprising: 
a flat wound electrode body (electrode assembly 2) that is formed by making an elongated positive electrode (strip-like positive electrode 23) and an elongated negative electrode (strip-like negative electrode 24) overlap each other with an elongated separator (strip-like separator electrode 25) interposed therebetween to obtain a laminate and winding the laminate in a longitudinal direction of the elongated positive electrode (strip-like positive electrode 23) and the elongated negative electrode (strip-like negative electrode 24), in which the flat wound electrode body (electrode assembly 2) has two R portions and a flat portion, the two R portions have a curved surface and are formed in opposite end portions in a longitudinal direction of a 

    PNG
    media_image1.png
    770
    671
    media_image1.png
    Greyscale

a nonaqueous electrolytic solution (Yamafuk, [0058], e.g., electrolyte solution is a nonaqueous electrolyte solution); 
a quadrilateral battery case (case 3) that accommodates the flat wound electrode body (electrode assembly 2) and the nonaqueous electrolytic solution (Yamafuk, Figs. 1, 4-6 and 10-11, [0058], e.g., case 3 (a quadrilateral battery case, see Figs. 1, 4-6 and 10-11) stores an electrolyte solution in an inner space 33 together with the electrode assembly 2; electrolyte solution is a nonaqueous electrolyte solution); and 
an insulating film (insulating member 6) that electrically insulates the flat wound electrode body (electrode assembly 2) and the quadrilateral battery case (case 3) from each other, is formed into a bag shape corresponding to a shape of the flat wound electrode body (electrode assembly 2), and is arranged between an inner wall of the quadrilateral battery case (case 3) and the flat would electrode body (electrode assembly 2) such that an entire surface of a bottom-side R portion of the two R portions of the flat wound electrode body (electrode assembly 2), which faces a bottom surface of the quadrilateral battery case (case 3), and an inside of the bag-shaped insulating film (insulating member 6), which faces the bottom-side R portion of the two R portions of the flat wound electrode body (electrode assembly 2), are joined to each other (Yamafuk, Figs. 4-5 and 10 (please also see annotated figure 5 below), [0083], e.g., an insulating member 6 (insulating film) which insulates the electrode assembly 2 and the case 3 from each other; insulation cover 6 is made of a material having insulation property; insulation cover 6 is formed of a sheet-like member; insulation cover 6 is made of a resin such as polypropylene (an electrically insulating material); insulation cover 6 is formed into a bag shape; insulation cover 6 covers side surfaces of the electrode assembly 2 (planar regions of a peripheral surface of the electrode assembly 2 which face the barrel portion 312 of the case body 31) and a bottom surface of the electrode assembly 2 (a curved region of the peripheral surface of the electrode assembly 2 which faces the closed portion 311 of the case body 31); (as shown in the annotated figure 5 below, an entire surface of the bottom-side R portion of the two R portions of the flat wound electrode body (electrode assembly 2), which faces a bottom surface of the quadrilateral battery case (case 3), and an inside of the 

    PNG
    media_image2.png
    770
    503
    media_image2.png
    Greyscale

Yamafuk does not teach wherein the entire surface of the bottom-side R portion of the two R portions of the flat wound electrode body and the inside of the bag-shaped insulating film which faces the bottom-side R portion of the two R portions of the flat wound electrode body are joined to each other through an adhesive member or a bonding member.
However, Yun teaches a battery cell 100a includes an electrode assembly 110, a taping portion 130 enclosing an outer peripheral surface of the electrode assembly (shown in FIG. 2), a case 120 receiving the electrode assembly 110, and a cap assembly 10 closing an opening of the case 120 (Yun, Figs. 1-4, [0051]); the taping portion 130 may include a first adhesive layer 133 (which is being interpreted as an adhesive member or a bonding member), a first base layer 132, and a second base layer 131 (first base layer 132 or in combined with second base layer 131 is being interpreted as an insulating film) (shown in FIG. 2) (Yun, Figs. 2-4, [0051]); first adhesive layer 133 is a member which is positioned on the outer peripheral surface of the electrode assembly 110 to attach the first base layer 132 to the outer peripheral surface of the electrode assembly 110 (Yun, Figs. 2-4, [0071]); the first base layer 132 may be made of polypropylene (PP) (which is being interpreted as insulating material) (Yun, Figs. 2-4, [0073]); the second base layer 131 is a member which is positioned on an outer peripheral surface of the first base layer 132 attached to the first adhesive layer 133 (Yun, Figs. 2-4, [0074]); the second base layer 131 may be made of polyethylene terephthalate (PET) (which is being interpreted as insulating material) (Yun, Figs. 2-4, [0075]); and the second base layer 131 may be stacked with the first base layer 132 by heat-junction, or heat joining (Yun, Figs. 2-4, [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the entire surface of the bottom-side R portion of the two R portions of the flat wound electrode body and the inside of the bag-shaped insulating film which faces the bottom-side R portion of the two R portions of the flat wound electrode body are joined to each other through an adhesive member or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on M, Th, F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723